Graham, J.
(dissenting). At approximately 6 .m. on January 23, 2007, thirteen Springfield police officers led by police Lieutenant Rupert Daniel, entered the home of he defendant’s mother (mother) and arrested the defendant on í warrant charging him with distribution of a class D substance As the majority notes, Daniel had information, prior to exe uting the warrant, that the only occupants of the home were ie mother, her seven year old niece, and the defendant.1 Daniel nocked on the *161door, spoke to the mother, and informed her of the warrant for the defendant. The mother pointed up the stairs and stated that the defendant was “up there.” Daniel, at that time, saw the defendant standing on the top of the stairs wearing a T-shirt and boxer shorts.
The defendant ran into a room on the second floor, and Daniel followed the defendant, kicked in the door to the room, ordered the defendant to the floor, and handcuffed him without incident. Approximately ten minutes later, the defendant was taken outside and placed in a cruiser.2
Several of the officers went past the second floor of the house to the attic, where they remained for one-half hour, knowing that the defendant had been arrested.3 The judge made implicit findings of bad faith on the part of these officers.4
Clearly, the safety of police officers executing an arrest warrant is paramount. See Commonwealth v. DeJesus, 70 Mass. App. Ct. 114, 119 (2007). However, as we said in Commonwealth v. Nova, 50 Mass. App. Ct. 633, 635 (2000), quoting from Maryland v. Buie, 494 U.S. 325, 334 (1990), “the [United States Supreme] Court concluded that in order to conduct even a cursory search of areas beyond the immediate arrest site (the so-called ‘lunge area,’ which defines the limits of a search incident to arrest, see G. L. c. 276, § 1), there must be ‘articulable *162facts’ that ‘would warrant a reasonably prudent officer in believing that the area to be swept harbors an inc vidual posing a danger to those on the'arrest scene.’ ” Here, tí ; police knocked on the door of the mother’s home, and she ai ¡wered the door. After the police entered the home, the mother vas at their side, and the defendant was clearly visible on the se ond floor. Thus, the police were immediately aware of the loca ions of the only adults in the home and had those individuals : i their sight. On this record, there were no “articulable facts” to support an inference that anyone was in the home at the time < : the sweep who posed a danger to the police.
Therefore, I would affirm the order of the m -tion judge, who properly concluded that, to the extent that t ie warrant here ultimately was obtained on the basis of observ tions made during the improper sweep search, all evidence o itained pursuant to that warrant must be suppressed.

In the judge’s memorandum of decision she found that “] aniel also testified *161credibly that he had driven past the house prior to the raid and knew the defendant’s mother, a seventeen-and-a half year employee of a communications company, and a small child lived in the house.”


 “The credible evidence presented at the hearing supports a finding that the defendant was taken to a cruiser within ten minutes of his detention, and at the time he was barefoot, and wearing only a t-shirt and boxers.” Ibid.


“This court does not credit [Officer] Mazza’s testimony that he was unaware that the defendant had been detained, and thus he went to the third floor to locate the defendant. Daniel was the first officer into the house and up the stairs. All the other officers followed him and knew Daniel had entered the second-floor room and placed the defendant in custody.” Ibid.


“0fficers Wadlegger and Mazza passed Daniel and proceeded to the attic on the third floor. Both officers testified that upon entering the house the police detected a strong odor of marijuana. When asked, however, Daniel credibly testified that he did not detect any odor of marijuana, and, in fact, looked in disbelief at the question. This court credits Daniel’s testimony. . . . The court, however, also credits [the mother’s] testimony that while she was on the second floor, she heard footsteps coming from the attic area and that the police were in that room for thirty minutes. Thus, this court can and does reasonably infer that the police conducted a search prior to obtaining the warrant.” Ibid.